Citation Nr: 1501808	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-26 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for glaucoma.

2.  Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter

ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 10, 1978 to January 31, 1978.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in July 2014.  A transcript of the hearing is of record.

The Virtual VA electronic claims file does not reveal additional documents relevant to the present appeal, with the exception of the November 2013 nonservice-connected pension claim and the July 2014 hearing transcript.  The Veterans Benefits Management System does not contain any documents.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's request to reopen a claim of entitlement to service connection for glaucoma.  In particular, it appears that there may be outstanding and relevant VA treatment records and Social Security Administration (SSA) records not associated with the claims file.

During the July 2014 hearing, the Veteran reported that he has received treatment from certain VA facilities for his glaucoma.  See Bd. Hrg. Tr. at 9-10.  The Board observes that most of these identified treatment records are associated with the claims file; however, there appear to be outstanding records from the Nashville VA Medical Center (VAMC), as detailed in the directives below.

The record also reflects that the Veteran may be in receipt of SSA disability and Supplemental Security Income (SSI) benefits for his glaucoma; however, it does not appear that any related documents from SSA are of record.  See, e.g., March 2002 VA treatment record; November 2013 nonservice-connected pension claim.

Therefore, to afford the Veteran all due consideration, the Board finds that the AOJ should attempt to obtain these records.

Regarding the claim of entitlement to nonservice-connected pension benefits, the record shows that the Veteran submitted a timely notice of disagreement with a December 2013 decision in which the RO denied this claim.  See March 2014 written submission.  Thus, a remand is required for the AOJ to issue a statement of the case.  See 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case addressing the issue of entitlement to nonservice-connected pension benefits.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his glaucoma, to include treatment records from the Taustine Eye Center.  (It is noted that the record contains a February 2006 private opinion from a treatment provider at Taustine Eye Center.)  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including records from the Nashville VAMC dated from January 2007 to October 2009.

3.  The AOJ should obtain a copy of any decision to grant or deny SSA (including SSI) disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include scheduling the Veteran for a VA examination or obtaining a VA medical opinion if it is determined that new and material evidence exists to reopen the glaucoma claim, as appropriate.

5.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


